EXHIBIT 99.2 B Communications Ltd. Credit Review – January 2014 Author: Avi Ben-Nun, Team Leader avivb@midroog.co.il Contact persons: Segal Issachar, Leader of the Companies Sector i.segal@midroog.co.il B Communications Ltd. Rating for the series A2 Credit Review Midroog is putting the rating of the debentures (Series A and B), which have been issued by B Communications Ltd. ("B Com" or the "Company") for a Credit Review with positive implications, in the light of the Company's announcement today (January 30, 2014), of its short-term intention of raising debentures in the international markets on a scale of 755 million dollars, which will be repayable in 2021. The objective of the financing is to replace the Company’s existing senior debt to the banks and to others (SPC1 and SPC2). In Midroog's assessment, on the assumption of the completion of the financing and subject to the terms that have been reported, the plan may have positive implications for the rating of B Com's debentures (Series A and B),in light of the reduction in the postponement of the series of debentures, in the residual cash flow from Bezeq, the improvement in the visibility of the cash flows to service the debentures as result of the removal of covenants, for raising dividends to a Level of B Com solo (the level of the debentures) and the reduction of the annual repayments burden, which is expected until the final repayment of the rated debentures. In addition, changes in the size of the dividends, which may go up for the parent company – Internet Gold, and their impact on B Com's ability to service the debt will be examined. As we have published today in the report on Internet Gold, the financing process also has a positive impact on the parent company's credit risk, although there can be no certainty that this will affect the rating for its debentures. We expect that we will be publishing the final rating a short time following the completion of the financing. The rating applies to the following series of bonds: Series Security No. Date issued Annual interest rate denoted Linkage Balance in the accounting records as at 30/09/2013 The years in which the bonds are repayable A 03/2007 4.75% Index 2014-2016 B 09/2010 6.50% Shekel 2016-2019 Details of the Company B Communications is a public holding company, whose shares are traded on the Tel-Aviv Stock Exchange and on NASDAQ. Its main asset is owning approximately 30.91% ofthe share capital of Bezeq, which is the main supplier of telecommunications services in the State of Israel. In the second quarter of 2010, B Com completed the acquisition of the controlling stake in Bezeq, after the sale of 012 Smile’s telecommunications operations. The controlling shareholder in B Com is Internet Gold Golden Lines Ltd., which holds approximately 67.99% of B Com’s share capital. The controlling shareholder in Internet Gold is Mr. Shaul Elovitz, who holds, in effect, approximately 78.97% of Internet Gold’s share capital, through self-controlled Eurocom Telecommunications. Related reports · B Com – Monitoring Report (August 2013) Date of the report: 01.30.2014 List of principal financial terminology: Interest Financing expenses from the statement of income. Cash interest Financing expenses from the statement of income after adjusting for non-cash financing expenses as per the statement of cash flows. EBIT Income before taxes on income + financing + non-recurring expenses/income. EBITA Operating income + amortization of intangible assets. EBITDA Operating income + depreciation + amortization of intangible assets. EBITDAR Operating profits + depreciation + amortization of intangible assets + rental fees + operating leasing. Assets The total of the Company’s assets in the balance sheet. Debt Short-term debt + current maturities of long-term loans + long-term debt + operating leasing liabilities. Net Debt Financial debt – cash and cash equivalents – short-term investments. Capitalization (CAP) Debt + total shareholders' equity in the balance sheet (including minority interests) + long-term deferred taxes in the balance sheet. Capital Expenditures (Capex) Gross investments in equipment, machinery and intangible assets. Funds from Operations (FFO) Cash flows from operations before changes in working capital and before changes in other asset and liability items. Cash flow from Operations (CFO)* Cash flows from operating activities in accordance with the consolidated statement of cash flows. Retained Cash Flow (RCF) * Funds from operations (FFO) less dividends that have been paid to shareholders. Free Cash Flow (FCF)* Cash flows from operating activities (CFO) - capital investments - dividends * It should be noted that in financial statements prepared under IFRS, receipts and payments of interest, tax and dividends received from investee entities will be included in the calculation of the current cash flows even if they are not recorded in the cash flows from operating activities. Credit Rating Definitions Investment Grade Aaa Obligations rated Aaa are those which, according to Midroog's judgment, are of the highest quality and involve minimal credit risk. Aa Obligations rated Aa are those which, according to Midroog’s judgment, are of high quality, and involve very low credit risk A A Obligations rated A are considered by Midroog in the upper-end of the middle rating, and involve low credit risk. Baa Baa Obligations rated Baa are those which, according to Midroog's judgment, involve moderate credit risk. They are considered middle-level rated liabilities and as those that could have speculative characteristics. Speculative Investment Grade Ba Obligations rated Ba include which according to Midroog's judgment have speculative elements and involve significant credit risk. B Obligations rated B are those which, Midroog's judgment, are speculative and involve a high degree of credit risk. Caa Obligations rated Caa are those which, according to Midroog's judgment, have weak standing and involve very high credit risk. Ca Obligations rated Ca are very speculative investments and could be in a situation of insolvency or close to insolvency, with some prospect that principal and interest will be repaid. C Obligations rated C have the lowest rating and are generally in a situation ofinsolvency with remote prospects of repayment of principal and interest. Midroog uses the variables 1, 2 and 3 in each of the rating categories, from Aa to Caa. The variable “1” means that the bond is at the upper end of the rating category to which it has been assigned, cited in letters. The variable “2” means that it is in the middle of the rating category; whereas the variable “3” means that the bond is at the lower end of its rating category, as cited in letters. Report No.:CIC060114000M Midroog Ltd., Millennium Tower, 17 Ha’Arba'a Street, Tel-Aviv 64739 Tel: 03-6844700, Fax: 03-6855002, www.midroog.co.il © All rights reserves for Midroog Ltd. (Hereinafter, “Midroog”) 2014. This document, including this section, is the sole property of Midroog and is protected by copyrights and the intellectual property laws. It may not be copied, photocopied, modified, distributed, duplicated or presented for any commercial purpose whatsoever, without the written approval of Midroog. All information contained in this document, on which Midroog has placed reliance, was submitted to it by sources it believes to be reliable and accurate.Midroog does not independently check the correctness, completeness, compliance, accuracy or reliability of the information (hereinafter,the "Information") that has been submitted to it, and it relies on the information submitted submitted to it by the rated company for assigning the rating. The rating is subject to change as a result of changes in the Information received and/or as a result of receiving new Information and/or for any other reason. Updates and/or modifications in ratings appear in Midroog's website whose address is www.midroog.co.il. The ratings assigned by Midroog must be construed as a subjective opinion, and not a recommendation to buy or not buy bonds or other rated instruments. Midroog's ratings should not be construed as a confirmation of data or a statement of opinion or as attempts to independently assess the financial situation of any company or to attest to it, nor should it be construed as an opinion on the attractiveness of their price or the return of bonds or other rated instruments. Midroog's ratings relate directly only to credit risks and not to any other risk, such as the risk that the market value of the rated debt will drop due to changes in interest rates or due to other factors impacting the capital market Each rating or other opinion must be weighed solely as one factor in any investment decision made by or on behalf of any user of the Information contained in this document. Accordingly, anyone using the Information contained in this document must conduct his own study and evaluation of each issuer, guarantor, bond or other rated instrument that he may consider holding, buying or selling. Midroog's rating is not tailored to the needs of a certain investor, and each investor must seek professional consulting regarding investments, the law or any other professional matter. Midroog hereby declares that the issuers of bonds or of other rated instruments or in connection with the issue thereof the rating is being assigned, have, prior to assignment of any rating, agreed to pay Midroog for appraisal and rating services rendered by Midroog. Midroog is a subsidiary of Moody's Investors Service Inc. ( (Moody's Investors Service Ltd. (hereinafter: "Moody's") which owns 51% of Midroog. Notwithstanding, Midroog's rating procedures are independent and separate from Moody's, and are not subject to Moody's approval. While Midroog's methodologies are based on those of Moody's, Midroog has its own policies and procedures and independent rating committees. For further information on the rating procedures of Midroog or of its rating committee, please refer to the relevant pages on Midroog's website.
